UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4778



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRIAN KEITH MANLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-43)


Submitted:   March 8, 2006                 Decided:   March 28, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Robert A. J. Lang, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Brian Keith Manley pled guilty to one count of being a

felon   in     possession      of   a   firearm      in     violation     of     18

U.S.C. §§ 922(g)(1) & 924(e) (2000).           Because of Manley’s prior

convictions, he was classified as an armed career criminal under

§ 924(e) and exposed to a fifteen year minimum sentence.                       As a

result of the classification, Manley was assigned a base offense

level of 33 and placed in criminal history category VI.                 See U.S.

Sentencing Guidelines Manual §§ 4B1.4(b)(3)(B),(c)(1) (2003).                    On

appeal, Manley claimed the district court erred under Blakely v.

Washington, 542 U.S. 296 (2004), by finding he was an armed career

criminal.     According to Manley, the prior convictions used to find

he was an armed career criminal were not charged in the indictment.

Manley also contends the court engaged in improper fact-finding to

determine     his   criminal    history,     which    was    based   on    prior

convictions, the length of sentences and the date of his most

recent release from prison.         While Manley did object under Blakely

at sentencing, he did not contest any of the prior convictions or

sentences.     Finding no error, we affirm.

             In Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254

(2005), the Supreme Court held that Sixth Amendment protections

apply only to disputed facts about a prior conviction that are not

evident from “the conclusive significance of a prior judicial

record.”     125 S. Ct. at 1262-63.     In United States v. Thompson, 421


                                     - 2 -
F.3d 278 (4th Cir. 2005), cert. denied, __ S. Ct. __, 2006 WL

521274   (U.S.   Mar.   6,   2006),   this   court   held    that   predicate

convictions did not have to be charged in the indictment or

submitted to a jury so long as no facts extraneous to the facts

necessary to support the armed career criminal enhancement need be

decided to invoke the enhancement.             Id. at 282-84, 284 n.4.

Manley’s prior record established conclusively that he had three

convictions for violent felonies committed on different occasions:

four counts of breaking and entering and one count of felony arson.

Accordingly, the facts of those prior convictions properly resulted

in Manley being considered an armed career criminal.

            We also find no error in placing Manley in criminal

history category VI.         The facts of prior convictions and the

sentences    established     enough   points   to    reach    category   VI.

Moreover, Manley did not challenge the existence of any prior

conviction or sentence.       See United States v. Collins, 412 F.3d

515, 522-23 (4th Cir. 2005) (finding no Sixth Amendment violation

where nature and separateness of predicate offenses for career

offender status was undisputed).

            Accordingly, we affirm the conviction and sentence.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED


                                  - 3 -